SEBASTIAN TAPIA, OSB #043761
LANE COUNTY OFFICE OF LEGAL COUNSEL
125 East Eighth Avenue
Eugene, OR 97401
Telephone: (541) 682-3728
Facsimile: (541) 682-2038
E-mail: sebastian.tapia@lanecountyor.gov




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON


In re                                                  Case No.: 19-62049-tmr11

4 Him Food Group, LLC, an                  Oregon      OBJECTION TO SALE
corporation dba Cosmos Creations,

                               Debtor.



                                            RESPONSE

        Creditor, Lane County Office of Assessment and Taxation, objects to Debtor’s Motion

for Order Authorizing the Sale of Substantially All Assets of the Debtor and Related Relief.

ECF No. 76. Creditor claims a super-priority interest in the personal property that is subject to

the proposed sale. Because this motion seeks to sell personal property “free and clear of liens,”

Lane County would be disproportionately disadvantaged under the proposed terms of this sale.

See ECF No. 76, p. 5 (“The sale will be free and clear of lien and liability. . .”); See also ECF 76,

p. 76, Exhibit A, p. 5 (Creditor references the sale of personal property). To the extent that

Debtor might also seek to extinguish the super-priority lien resulting from unpaid real property




Page 1 – CREDITOR LANE COUNTY OFFICE OF ASSESSMENT AND TAXATION’S OBJECTION TO SALE




                       Case 19-62049-tmr11          Doc 82     Filed 10/25/19
taxes, including taxes imposed on machinery and equipment, Creditor objects on that basis as

well.

                          RELEVANT POINTS AND AUTHORITIES

        Personal property is defined to include “all chattels and movables, such as boats and

vessels, merchandise and stock in trade, furniture and personal effects, goods, livestock, vehicles,

farming implements, movable machinery, moveable tools and moveable equipment.” ORS

307.020 (1)(c).

        “Machinery and equipment” is classified as Real Property. Real property is defined to

include the following:

   A. The land itself, above or under water;
   B. All buildings, structures, improvements, machinery, equipment, or fixtures erected upon,
      above or affixed to the land.

   ORS 307.010(1)(b).

        Ad valorem taxes are defined as “taxes lawfully imposed or levied on real

or personal property.” ORS 311.405(1). Such taxes are liens on real and personal

property, respectively. Id.     By statute, these liens “have priority over and shall be

fully satisfied before all other liens, judgments, mortgages, security interests or

encumbrances on the property without regard to the date of creation, filing or recording.”

ORS 311.405(9)(b).

        These liens were intended to survive a transfer of ownership. “Real or personal

property that is subject to taxation on July 1 shall remain taxable and taxes levied thereon

for the ensuing tax year shall become due and payable, notwithstanding any subsequent

transfer of the property to an exempt ownership or use.” ORS 311.410(1).




Page 2 – CREDITOR LANE COUNTY OFFICE OF ASSESSMENT AND TAXATION’S OBJECTION TO SALE

                       Case 19-62049-tmr11          Doc 82     Filed 10/25/19
       Debtor’s proposed plan would, in effect, eliminate Creditor’s super-priority

interest and eliminate the collateral for the lien attaches, both of which disproportionally

disadvantages Creditor.

       Creditor therefore requests the Court deny Debtor’s Motion for Order Authorizing the

Sale of Substantially All Assets of the Debtor and Related Relief.



DATED this 25th day of October, 2019.


                                               LANE COUNTY OFFICE OF LEGAL COUNSEL




                                       By:            s/ Sebastian Tapia
                                               SEBASTIAN TAPIA, OSB #043761
                                               Assistant County Counsel
                                               Lane County Office of Legal Counsel
                                                      Of Attorneys for Creditor
                                               Lane County Office of Assessment and Taxation




Page 3 – CREDITOR LANE COUNTY OFFICE OF ASSESSMENT AND TAXATION’S OBJECTION TO SALE




                       Case 19-62049-tmr11          Doc 82     Filed 10/25/19
                                  CERTIFICATE OF SERVICE

I certify that on October 25, 2019, I served the foregoing OBJECTION TO SALE, by placing a
duly certified copy thereof in a sealed envelope plainly addressed as follows:


Timothy A. Solomon
Leonard Law Group, LLC
1 SW Columbia, Ste. 1010
Portland, Oregon 97204


 XX     Postage prepaid and deposited in the United States Post Office at Eugene, Oregon

 XX     CM/ECF

_____ Delivered personally by me or by a member of my staff

_____ Facsimile Transmission, Fax No.:

_____ Electronic Mail

_____ Other (specify):




                                            s/ Sebastian Tapia
                                     SEBASTIAN TAPIA, OSB #043761
                                     Assistant County Counsel
                                     Lane County Office of Legal Counsel
                                     125 East Eighth Avenue
                                     Eugene, Oregon 97401
                                     Telephone: (541) 682-3728
                                     Facsimile: (541) 682-2038
                                     E-mail: Sebastian.tapia@lanecountyor.gov
                                            Of Attorneys for Creditor
                                            Lane County Office of Assessment
                                            and Taxation




Page 4 – CERTIFICATE OF SERVICE                                   OFFICE OF LEGAL COUNSEL
                                                                  COURTHOUSE/PUBLIC SERVICE BLDG.
                                                                  125 East 8th Ave., Eugene, OR 97401
                                                                  Phone: (541) 682-4442||Fax: (541) 682-2038

                         Case 19-62049-tmr11    Doc 82     Filed 10/25/19
